Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner notes, in the remarks section page 10, the Applicant recites “Applicant identifies that claims 1, 2, 3, 5, 6, 7, 8, 10, 12, 13, 15, 16, 17, 18, 19, and 20 read on the elected group and species and should be considered on the merits”;
And in the claims section page 3 first 3 lines; Applicant recites that “claims 4, 9, 11 and 14 are withdrawn”;
And in the listing of the Claims section, claim 11 (withdrawn);
However, claims 12-13 are depended from claim 11;
Therefore; claims 12-13 are withdrawn from the consideration because they depend from withdrawn claim 11.

Claims 4, 9, 11-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2022.

Applicant’s election without traverse of 1, 2, 3, 5, 6, 7, 8, 10, 15, 16, 17, 18, 19, and 20 in the reply filed on 10/12/2022 is acknowledged.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “104” has been used to designate both profiling recess and protruding rib.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “closely” in claim 1 is a relative term which renders the claim indefinite. The term “closely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 1, 2, 3, 5, 6, 7, 8, 10, 15, 16, 17, 18, 19, are rejected because they depend from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, 15, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US5205328A) in view of Coates (US6082577A).

Regarding claim 1, Johnson discloses an automated tying tool (col.1 lines 1-7) (col.7 line 53-col.9 lines 26), comprising: 
a slider (figs.5-6, 13 and 10-13 and 16-20: (106)) (col.4 line 5-col 6 line 12), 
a guide rail (figs.5-6: (113)),
a first guide claw (figs.1-4 and 14: (68)), a second guide claw (figs.1-4 and 14: (69)), 
a frame (figs.1-4 and 14: the front frame of the tool (50)), 
a tensioning wheel (figs.14-16: (158)) (col.7 lines 1-15), 
a cutter (figs.14-15: (168)), 
a stepping feeding mechanism (figs.3-5, 9-12: (93)) and 
a ribbon guide (figs.1: (65)), 
wherein the first guide claw and the second guide claw are mounted on the frame via a rotation-center pin (figs.14-18: see the pivoting pins of the elements (68) and (69)) (col.6 lines 31-45), 
the cutter (figs.14-15: (168)) and the tensioning wheel (figs.14-16: (158)) are mounted in the frame (figs.1-4 and 14: the front frame of the tool (50)), 
the guide rail (figs.5-6: (113)) is adjacent closely to the frame, 
the slider (figs.5-6, 13 and 10-13 and 16-20: (106)) cooperates with the guide rail (figs.5-6: (113)) and slides along a length direction of the guide rail (col.7 line 53-col.9 lines 26)), 
the first guide claw (68), the second guide claw (69), the slider (106) and the guide rail (113) are arranged to have symmetrical center planes located on a center plane of the automated tying tool (fig.1: (50)), 
the stepping feeding mechanism (figs.3-5, 9-12: (93)) is mounted on the frame or mounted on a housing of the automated tying tool (fig.2: the housing of the tool (50)), 
the stepping feeding (figs.3-5, 9-12: (93)) mechanism is capable of loading a tie (figs.1 and 7: (52)), and the tie is conveyed, in each binding cycle, according to a fixed interval, to a position where a symmetrical center plane of the tie is coincident with a center plane of the automated tying tool (col.7 lines 60-64: see the position of the element (93) with respect to the tying tool),  
the ribbon guide (figs.1: (65)) is mounted on the frame (figs.1-4 and 14: the front frame of the tool (50)) or the housing of the automated tying tool, the ribbon guide is guiding the ribbon guide to the slider to be pre-positioned (the ribbon guide (figs.1: (65)) for positioning the tie into drum (93), then to be pushed by the slider (129) (figs.10-13))); and 
the slider (figs.5-6, 13 and 10-13 and 16-20: (106)) drives the tie to slide from the pre-positioning position to a binding operation position (col.7 line 53-col.9 lines 26)).

Johnson does not disclose a material pushing rod, the material pushing rod pushes the tie located on the center plane of the automated tying tool to the slider to be pre-positioned.
Coates discloses an automated tying tool (abstract), comprising: 
a material pushing rod (fg.4: (22)) that pushes a tie (fig.4: (12)) to a feeder mechanism (fig.2: (30)) to be pre-positioned (col.4 lines 25-41).
Both of the prior arts of Johnson and Coates are related to an automated tying tool;
the prior art of Johnson discloses the tool can be operated with or without ribbon guide (65) for positioning the tie into drum (93) “i.e. it can be replaced by any other mechanism” (col.7 lines 53-60);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the ribbon guide of the tool of Johnson by a material pushing rod as taught by Coates, thereby having the material pushing rod pushes the tie located on the center plane of the automated tying tool to the slider to be pre-positioned, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Johnson, in view of Coates, discloses wherein the stepping feeding mechanism (figs.3-5, 9-12: (93)) comprises: 
a wheel disc (figs.3-5, 9-12: the element (93) is a wheel disc) performing an intermittent indexing motion, which is configured to rotate the tie for indexing feeding (col.4 last 2 lines-col.5 line 9); alternatively, 
the stepping feeding mechanism comprises a material shifting pin stepping translationally, which is configured to enable the tie to step translationally; and 
alternatively, 
the stepping feeding mechanism comprises a material shifting pin swinging back and forth, which is configured to enable the tie to swing for stepping transportation, 
wherein all of the wheel disc performing an intermittent indexing motion (col.9 lines 17-26: rachet assembly for operating the drum (93) incrementally and sequentially), 
the material shifting pin stepping translationally and the material shifting pin swinging back and forth are capable of conveying, in each binding cycle, one tie to the position where the symmetrical center plane of the tie is coincident with the center plane of the automated tying tool (col.7 lines 60-64: see the position of the element (93) with respect to the tying tool).  

Regarding claim 3, Johnson, in view of Coates, discloses wherein profiling recesses matching (figs.3-5, 9-12: (94)), in shape, with a head portion (figs.9-12: the head of the cable tie (52) is matching in shape with groove (94)) of the tie are provided on outer circumference of the wheel disc, a plurality of the profiling recesses (figs.3-5, 9-12: (94)) are provided, and 
all of the profiling recesses (figs.3-5, 9-12: (94)) are uniformly distributed on the outer circumference of the wheel disc (figs.3-5, 9-12: (93)) according to a fixed interval.  

Regarding claim 5, Johnson, in view of Coates, discloses wherein the slider (figs.5-6, 13 and 10-13 and 16-20: (106)) cooperates with the guide rail (figs.5-6: (113)), and the guide rail is configured to restrict the slider in terms of five spatial degrees of freedom, so that the slider is only capable of sliding on the guide rail (figs.5-6: the element (106) is slide forward and backward only along the guide (113)).  

Regarding claim 6, Johnson, in view of Coates, discloses wherein the slider (figs.5-6, 13 and 10-13 and 16-20: (106)) is provided thereon with a protruding rib (figs.5- and 10-13: (129)), which is configured to clamp a head portion of the tie (col.8 lines 14-22); alternatively, 
the slider is provided thereon with a profiling recess matching, in shape, with the head portion of the tie and configured to clamp the head portion of the tie.  

Regarding claim 7, Johnson, in view of Coates, discloses wherein the tie (figs.1 and 7: (52)) is formed of interconnected ties, 
the automated tying tool further comprises a riving knife (fig.5: (100)) configured to separate each tie among the interconnected ties from a tie connecting plate (fig.7: (51)) of the interconnected ties, 
wherein the riving knife is mounted on the slider (fig.5: (106))), or the riving knife is mounted on the material pushing rod; and the riving knife is provided with a protruding rib (col.5 lines 10-14).  

Regarding claim 8, Johnson does not explicitly disclose wherein the riving knife is driven by pneumatic power or electric power.  
Coates teaches a riving knife (fig.5: (34)) configured to separate each tie (fig.5: (12)) among an interconnected tie from a tie connecting plate (fig.5: (14)) of the interconnected ties;
wherein the riving knife is driven by pneumatic power (fig.5: (32)) or electric power;
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Johnson to have wherein the riving knife is driven by pneumatic power as taught by Coates, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 10, Johnson, in view of Coates, discloses wherein the wheel disc is provided with a plurality of the interval pins, all of the interval pins are uniformly distributed along a circumferential direction of the wheel disc at intervals, the wheel disc is further pivoted with an indexing cam, the indexing cam has a profile abutting against an outer circumferential surface of the interval pins, and the indexing cam is configured to drive the wheel disc to rotate, alternatively, the wheel disc is provided with interval pins and interval rollers sleeved on the interval pins, all of the interval pins are uniformly distributed along a circumferential direction of the wheel disc at intervals, the wheel disc is further pivoted with an indexing cam, the indexing cam has a profile abutting against an outer circumferential surface of the interval rollers, and the indexing cam is configured to drive the wheel disc to rotate or lock the wheel disc, to realize the intermittent indexing motion of the wheel disc; 
alternatively, inner teeth are provided on the circumference of the wheel disc, a gear is engaged with the inner teeth of the wheel disc so as to drive or lock the wheel disc, to realize the intermittent indexing motion of the wheel disc; 
alternatively, an outer tooth (fig.5: (109) of the shaft (110) of the drum (93)) is provided on the circumference of the wheel disc, a gear (fig.5: (108)) is engaged with the outer tooth of the wheel disc so as to drive or lock the wheel disc, to realize the intermittent indexing motion of the wheel disc (col.5 lines 18-37); 
alternatively, the wheel disc is provided with a plurality of the interval pins, all of the interval pins are distributed along a circumferential direction of the wheel disc at intervals, the automated tying tool further comprises an indexing cam pivoted to the frame and a locking block elastically connected to the frame, wherein the indexing cam is configured to make the interval pins rotate for feeding, and the locking block tends to be clamped between two adjacent interval pins all the time, so as to lock the wheel disc; 
alternatively, ratchets are uniformly distributed on the circumference of the wheel disc, a pawl is provided to drive the wheel disc to rotate, and a locking block is provided to lock the wheel disc, to realize the intermittent indexing motion of the wheel disc; 
alternatively, incomplete tooth profiles and inner concave arcs that are uniformly distributed are provided alternately on the circumference of the wheel disc, teeth of an incomplete gear are provided to be engaged with the incomplete tooth profiles of the wheel disc to drive the wheel disc to rotate, outer convex arcs of the incomplete gear cooperates with the inner concave arcs of the wheel disc to lock the wheel disc, to realize the intermittent indexing motion of the wheel disc; and 
alternatively, radial grooves and inner concave arcs that are uniformly distributed are provided alternately on the wheel disc, a driving disc is arranged, shifting pins and outer convex arcs are mounted on the driving disc, the shifting pins on the driving disc are engaged with the grooves of the wheel disc to drive the wheel disc to rotate, and the outer convex arcs on the driving disc cooperates with the inner concave arcs of the wheel disc to lock the wheel disc, to realize the intermittent indexing motion of the wheel disc.  

Regarding claim 15, Johnson discloses wherein the stepping feeding mechanism (figs.3-5, 9-12: (93)), the first guide claw (figs.1-4 and 14: (68)), the slider (figs.5-6, 13 and 10-13 and 16-20: (106)), and the cutter (figs.14-15: (168)) are driven by pneumatic power or electric power (col.4 lines 25-27;
Coates teaches (fg.4: (22));
Therefore, the modification of Johnson in view of Coates teaches the limitations of claim 15.


Regarding claim 16, Johnson, in view of Coates,  discloses the second guide claw (fig.4: (69)) is driven by pneumatic power or electric power, or driven by a manual trigger through a connecting rod (fig.4: (70)) (col.6 lines 31-45).  

Regarding claim 19, Johnson in view of Coates teaches an automated tying method, using the automated tying tool according to claim 1 (see the rejection of claim 1) to bind loose-packed ties, comprising following steps: 
S1: placing a tie (fig.1: (52)) on the stepping feeding mechanism (figs.3-5, 9-12: (93)), which acts to convey the tie to a position where a symmetrical center plane of the tie is coincident with a center plane of the automated tying tool (col.7 lines 60-64: see the position of the elements (93) with respect to the tying tool); 
S3: enabling the slider (figs.5-6, 13 and 10-13 and 16-20: (106)) to move to drive the tie to slide from a pre-positioning position in the step S2 to a binding operation position, wherein in a sliding process of the slider, a tie body of the tie is curled in guide slots in the first guide claw (figs.1-4 and 18-19: (68)) and the second guide claw (figs. 1-4 and 18-19: (69)), and enabling the first guide claw to rotate to make a tail portion of the tie pass through a hole on a head portion of the tie (figs.18-23: (52)); 
S4: enabling the tensioning wheel (figs.14-116: (158)) to rotate to tighten the tie, and cutting off a tensioned tie with the cutter (figs.14-15 and 18-23: (168)); and 
S5: allowing the head portion of the tie to exit from the slider (figs.5-6, 13 and 10-13 and 16-20: (106)), wherein the slider returns back along the guide rail from the binding operation position to the pre-positioning position (element (106) is mounted for reciprocation along carriage guide shaft (113));
Coates teaches the material pushing rod (fg.4: (22)) as discussed in the rejection of claim 1 above.
Therefore, the modification of Johnson in view of Coates teaches S2: enabling the material pushing rod to act to push the tie to the slider to be pre- positioned.



Regarding claim 20, Johnson in view of Coates teaches an automated tying method, using the automated tying tool according to claim 2 (see the rejection of claim 2) to bind the interconnected ties, comprising following steps: 
S10: placing a tie on the stepping feeding mechanism (figs.3-5, 9-12: (93)), which acts to convey the tie to a position where a symmetrical center plane of the tie is coincident with a center plane of the automated tying tool (col.7 lines 60-64: see the position of the elements (93) and (129) with respect to the tying tool); 
S20: enabling a riving knife (fig.5: (100)) to act to separate from a tie connecting plate of the interconnected ties the tie moved in place in the step S10 (col.5 lines 10-14); 

S40: enabling the slider (figs.5-6, 13 and 10-13 and 16-20: (106)) to move to drive the tie to slide from a pre-positioning position in the step S30 to a binding operation position, wherein in sliding process of the slider, a tie body of the tie is curled in guide slots in the first guide claw (figs.1-4 and 18-19: (68)) and the second guide claw (figs. 1-4 and 18-19: (69)), and enabling the first guide claw to rotate to make a tail portion of the tie pass through a hole on a head portion of the tie (figs.18-23: (52)); 
S50: enabling the tensioning wheel to rotate to tighten the tie, and cutting off a tensioned tie with the cutter (figs.14-15 and 18-23: (168)); and 
S60: allowing the head portion of the tie to exit from the slider (figs.5-6, 13 and 10-13 and 16-20: (106)), wherein the slider returns back along the guide rail from the binding operation position to the pre-positioning position (element (106) is mounted for reciprocation along carriage guide shaft (113)).

Coates teaches the material pushing rod (fg.4: (22)) as discussed in the rejection of claim 1 above.
Therefore, the modification of Johnson in view of Coates teaches S30: enabling the material pushing rod to act to push the tie, which is separated from the tie connecting plate in the step S20, to the slider to be pre-positioned.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US5205328A) in view of Coates (US6082577A) as applied to claim 1 above, and further in view of Nishiomote (JP2007238102A attached NPL, English Machine translation).
Regarding claims 17 and 18, Johnson in view of Coates does not disclose further comprising a waste box mounted on the frame, wherein the waste box is configured to collect cut waste;
wherein a discharging port is provided at a bottom portion of the waste box, a door panel of waste box is arranged at the discharging port, and the door panel of waste box is pivoted to a box body of the waste box through a rotating shaft of door panel.

Nishiomote teaches a tying tool comprising a waste box (fig.4: (29)) mounted on a frame, wherein the waste box is configured to collect cut waste (paragraphs 0022 and 0053).
Both of prior arts of Johnson and Nishiomote are related to a tying tool;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Johnson in view of  Coates to have the configuration of a waste box as taught by Nishiomote in order collect the cutting waste (Nishiomote: paragraph 0053), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
Nishiomote does not explicitly disclose a discharging port is provided at a bottom portion of the waste box (fig.4: (29)), a door panel of waste box is arranged at the discharging port, and the door panel of waste box is pivoted to a box body of the waste box through a rotating shaft of door panel.
However, obviously the waste box of Nishiomote should have a discharging port with a door to be closed during the operation to collect the waste; then the door to be closed to discharge the waste from the waste box in order to continue using the waste box during the operation; the door can be a pivoted door as known door in art;
Further, obviously the discharge port is located in the bottom of the waste box in order to facilitate emptying the waste by the gravity which result to easy empty the waste;
Therefore; it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the waste box of Nishiomote, as applied to Johnson, to have a discharging port is provided at a bottom portion of the waste box, a door panel of waste box is arranged at the discharging port, and the door panel of waste box is pivoted to a box body of the waste box through a rotating shaft of door panel in order to facilitate emptying the waste by the gravity which result to easy empty the waste.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Non-patent literature (Waste containers) discloses a discharging port is provided at a bottom portion of a waste box, a door panel of waste box is arranged at the discharging port, and the door panel of waste box is pivoted to a box body of the waste box through a rotating shaft of door panel (pages 3-6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        11/16/2022